UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-06083 Name of Registrant: Vanguard Ohio Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2014 – May 31, 2015 Item 1: Reports to Shareholders Semiannual Report | May 31, 2015 Vanguard Ohio Tax-Exempt Funds Vanguard Ohio Tax-Exempt Money Market Fund Vanguard Ohio Long-Term Tax-Exempt Fund The mission continues On May 1, 1975, Vanguard began operations, a fledgling company based on the simple but revolutionary idea that a mutual fund company should be managed solely in the interest of its investors. Four decades later, that revolutionary spirit continues to animate the enterprise. Vanguard remains on a mission to give investors the best chance of investment success. As we mark our 40th anniversary, we thank you for entrusting your assets to Vanguard and giving us the opportunity to help you reach your financial goals in the decades to come. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 8 Ohio Tax-Exempt Money Market Fund. 11 Ohio Long-Term Tax-Exempt Fund. 25 About Your Fund’s Expenses. 47 Trustees Approve Advisory Arrangements. 49 Glossary. 50 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Since our founding, Vanguard has drawn inspiration from the enterprise and valor demonstrated by British naval hero Horatio Nelson and his command at the Battle of the Nile in 1798. The photograph displays a replica of a merchant ship from the same era as Nelson’s flagship, the HMS Vanguard . Your Fund’s Total Returns Six Months Ended May 31, 2015 Taxable- SEC Equivalent Income Capital Total Yield Yield Returns Returns Returns Vanguard Ohio Tax-Exempt Money Market Fund 0.01% 0.02% 0.00% 0.00% 0.00% Other States Tax-Exempt Money Market Funds Average 0.01 Other States Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard Ohio Long-Term Tax-Exempt Fund 2.43% 4.54% 1.68% -0.59% 1.09% Barclays OH Municipal Bond Index 1.02 Ohio Municipal Debt Funds Average 0.98 Ohio Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. 7-day SEC yield for the Ohio Tax-Exempt Money Market Fund; 30-day SEC yield for the Ohio Long-Term Tax-Exempt Fund. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 43.4% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Y our Fund’s Performance at a Glance November 30, 2014, Through May 31, 2015 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Ohio Tax-Exempt Money Market Fund $1.00 $1.00 $0.000 $0.000 Vanguard Ohio Long-Term Tax-Exempt Fund $12.63 $12.49 $0.213 $0.065 1 Chairman’s Letter Dear Shareholder, The broad U.S. municipal bond market earned positive but muted returns during the half year ended May 31, 2015, after a strong showing for the previous 12 months. As I cautioned in my letter to you in our annual report, the robust returns
